STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re The Child of                                                                  FILED
                                                                                 June 17, 2019
Kimberly C.,                                                                    EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
Petitioner Below, Petitioner                                                        OF WEST VIRGINIA


vs) No. 18-0322 (Kanawha County 10-D-1025)

Joshua L.,
Respondent Below, Respondent


                               MEMORANDUM DECISION
       Petitioner Kimberly C.,1 pro se, appeals the January 17, 2018, order of the Circuit Court
of Kanawha County refusing petitioner’s appeal from an August 8, 2017, amended final order
entered by the Family Court of Kanawha County. Respondent Joshua L., by counsel Charles R.
Webb, filed a response in support of the circuit court’s order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal.2 The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.
       The parties never married but have a nine-year-old child together. According to petitioner’s

       1
       Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); In re Jeffrey R.L., 190 W.Va. 24, 435 S.E.2d 162 (1993); State v.
Edward Charles L., 183 W.Va. 641, 398 S.E.2d 123 (1990).
       2
         The appellate record did not include the recordings of the family court hearings in this
case. Accordingly, pursuant to Rule 6(b) of the West Virginia Rules of Appellate Procedure, we
directed the family court to transmit to this Court all available hearing recordings. On February 7,
2017, this Court received recordings for hearings occurring on May 14, 2012, September 24, 2013,
January 14, 2014 (two hearings), May 7, 2015, and April 7, 2016. We have reviewed the hearing
recordings and hereby supplement the record with the recordings.
                                                  1
hearing testimony, the parties met when petitioner was fifteen years old and respondent was
nineteen years old and petitioner gave birth to the parties’ child before her seventeenth birthday.
Currently, the parties dispute the allocation of parenting time.

        At a January 14, 2014, hearing, the family court’s bailiff received “a capias for
[petitioner’s] arrest . . . for some unknown criminal violations which apparently had occurred in
Kanawha County, West Virginia, for which she failed to appear in [m]agistrate [c]ourt.” In a
February 13, 2014, order, the family court found that:

       [f]urther indication of some of [petitioner’s] lack of sound decision[-]making
       consists of the fact that since July of 2011, through September 2013, [petitioner]
       has had criminal charges filed against her more than [t]wenty (20) times[,] which
       consists of a large number of various charges including, but not limited to,
       shoplifting, leaving the scene of an accident, [driving under the influence (“DUI”)],
       contributing to the delinquency of a minor, possession of marijuana paraphernalia,
       obstructing an officer, battery, possession of marijuana, destruction of property,
       consumption of alcohol under the age of twenty-one, possession of a controlled
       substance[,] and public intoxication.

        At a May 7, 2015, hearing, the parties proposed an agreement to share parenting time on
the following schedule: (1) petitioner has parenting time from Friday at 5:00 p.m. to Sunday at
5:00 p.m. until the child is out of school for the summer; and (2) during the summer, petitioner has
parenting time Monday and Tuesday and respondent has parenting time Wednesday and Thursday
and the parties would alternate weekends. The agreement required petitioner to obtain her driver’s
license and to undergo a psychological evaluation. The parties further agreed that neither would
pay child support, that the child’s guardian ad litem (“GAL”) remain involved in the case until its
conclusion, and that the case be tentatively set for a final hearing during July of 2015. The parties
each testified that the agreement was in the child’s best interests. The GAL concurred that the
child’s best interests were met by the agreement. Accordingly, the family court adopted the
agreement and directed petitioner’s attorney to prepare the necessary order. However, no written
order was entered, and the parties did not abide by the agreement. The child lived with respondent,
while petitioner also sometimes stayed at respondent’s residence.

        On March 17, 2016, respondent filed a petition for modification and the parties appeared
for a hearing on April 7, 2016. Respondent alleged that petitioner was engaging in criminal activity
and drug use and requested that petitioner’s parenting time be restricted. Petitioner denied many
of respondent’s allegations, but admitted that she was charged with daytime burglary for allegedly
breaking into respondent’s residence. By order entered April 7, 2016, the family court ordered that
petitioner shall have (1) visitation with the child on Sunday at 1:00 p.m. to 4:00 p.m., supervised
by respondent’s mother; (2) nightly telephone calls at 7:30 p.m. with the child who must “get on
[the] phone”; and (3) permission to eat lunch with the child at the child’s school once per week
with twenty-four hour notice to respondent. Also, the family court directed the GAL to conduct a
renewed investigation into the parties’ circumstances. However, the GAL later advised the family
court that petitioner “failed and/or refused to cooperate with the [GAL’s] directives.” Accordingly,
in a February 7, 2017, order, the family court reiterated the parenting schedule set out in its April
                                                   2
7, 2016, order and further directed that the parties have equal access to the child’s medical,
educational, and other records. Finally, the family court designated its February 7, 2017, order as
a final appealable order.

        Petitioner did not receive a copy of the February 7, 2017, order because it was sent to an
address of an attorney who did not represent her. After becoming aware of the mistake, the family
court entered an amended final order on August 8, 2017, setting forth the same provisions as the
February 7, 2017, order but directing that a copy be sent to a personal address for petitioner.
However, petitioner did not receive the amended final order until November of 2017 when she
updated her mailing address with the family court. On November 15, 2017, petitioner filed an
appeal from the amended final order, arguing that her due process rights were violated when she
did not timely receive a copy of the order. By order entered January 17, 2018, the circuit court
attributed the family court’s failures to send the final order and amended final order to a current
address for petitioner to her not fulfilling “[her] obligation to keep [that] court updated with her
correct address,” but found that, in the interests of justice, there was good cause to allow her a late
appeal from the amended final order. Given its good cause finding, the circuit court further found
that petitioner could not show that she suffered any prejudice from her late receipt of the amended
final order. On the merits of the appeal, the circuit court found that petitioner had no substantive
basis on which she could challenge the amended final order. Accordingly, the circuit court refused
the appeal.

       In the syllabus of Carr v. Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004), we held that

               [i]n reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

        On appeal, petitioner raises a litany of alleged incidents between the parties, but fails to
explain how any of those incidents relate to the issue before the family court (the most recent
allocation of parenting time) or the issue before the circuit court (the late receipt of the amended
final order). We find that only those two issues are properly before this Court on appeal.

         Petitioner argues that her due process rights were violated when she did not timely receive
a copy of the amended final order. “The due process of law guaranteed by the State and Federal
Constitutions, when applied to procedure in the courts of the land, requires both notice and the
right to be heard.” Syl. Pt. 3, Brittany S. v. Amos F., 232 W.Va. 692, 753 S.E.2d 745 (2012)
(quoting Syl. Pt. 2, Simpson v. Stanton, 119 W.Va. 235, 193 S.E. 64 (1937)); State ex rel. Peck v.
Goshorn, 162 W.Va. 420, 422, 249 S.E.2d 765, 766 (1978) (same). Here, petitioner does not allege
that she did not receive notice of any of the hearings in this case or that she failed to appear at a
hearing due to a lack of notice. Therefore, we find that the sole basis for petitioner’s argument is
the late receipt of the amended final order. We concur with the circuit court’s finding that petitioner
cannot show that she suffered any prejudice because the court found that there was good cause to
allow her a late appeal from the amended final order. Accordingly, we conclude that the circuit
                                                   3
court properly rejected this issue as a ground for reversing the amended final order.

        We now address the merits of the appeal. Petitioner argues that she is entitled to “full
custody” of the child. We disagree. “Although parents have substantial rights that must be
protected, the primary goal in cases involving . . . family law matters . . . must be the health and
welfare of the children.” Syl. Pt. 3, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996); see also
Michael K.T. v. Tina L.T., 182 W.Va. 399, 405, 387 S.E.2d 866, 872 (1989) (finding that “the best
interests of the child is the polar star by which decisions must be made which affect children”).
Here, the record demonstrates that petitioner has a history of poor decision-making. At a January
14, 2014, hearing, the family court’s bailiff received a capias for petitioner’s arrest given her failure
to appear in magistrate court on criminal charges. In a February 13, 2014, order, the family court
found that, from July of 2011 through September of 2013, petitioner had criminal charges filed
against her more than twenty times, including shoplifting, DUI, and contributing to the
delinquency of a minor. At an April 7, 2016, hearing, while petitioner denied many of respondent’s
allegations of continued criminal activity and drug use, petitioner admitted that she was charged
with daytime burglary for allegedly breaking into respondent’s residence. Finally, after the family
court ordered the GAL to conduct a renewed investigation following the April 7, 2016 hearing,
petitioner “failed and/or refused to cooperate with the [GAL’s] directives.” Therefore, we find that
the record does not support petitioner’s argument that she is entitled to “full custody” of the child,
but, conversely, provides support for the family court’s decision to restrict her parenting time to
supervised visitation. We agree with respondent’s position that petitioner has no substantive basis
on which she can challenge the family court’s amended final order. Accordingly, we conclude that
the circuit court properly refused petitioner’s appeal from the amended final order.

        For the foregoing reasons, we affirm the circuit court’s January 17, 2018, order refusing
petitioner’s appeal from the family court’s August 8, 2017, amended final order.


                                                                                           Affirmed.

ISSUED: June 17, 2019

CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Evan H. Jenkins
Justice John A. Hutchison

CONCURRING, AND WRITING SEPARATELY:

Justice Tim Armstead



                                                   4
Armstead, J., concurring:

                 The petitioner’s extensive criminal history is troubling. As noted in the majority
opinion, the petitioner had twenty criminal charges filed against her between July of 2011 and
September of 2013. These charges included battery, possession of marijuana, DUI, shoplifting
and contributing to the delinquency of a minor. The petitioner also admitted that she had been
charged with daytime burglary in 2016.
                 This Court has observed that “[t]here cannot be too much advocacy for children.”
State ex rel. Diva P. v. Kaufman, 200 W.Va. 555, 570, 490 S.E.2d 642, 657 (1997) (Workman,
C.J., concurring). Indeed, this Court has made it abundantly clear that in cases involving abused
and neglected children, the “polar star test [is] looking to the best interests of our children and their
right to healthy, happy productive lives[.]” In re Edward B., 210 W.Va. 621, 632, 558 S.E.2d 620,
631 (2001). See also In re D.P., 230 W.Va. 254, 257 737 S.E.2d 282, 285 (2012) (“It is axiomatic
that, in any contest involving the care and custody of a minor, ‘the welfare of the child is the polar
star by which the discretion of the court will be guided.’ Syllabus Point 2, State ex rel. Lipscomb
v. Joplin, 131 W.Va. 302, 47 S.E.2d 221 (1948).”).
                 Petitioner’s extensive criminal history raises significant concerns about the welfare
of the child at issue in this case. Based on these concerns, I urge the DHHR to conduct a thorough
inquiry into whether it is in the child’s best interest to continue to have visitation with the
petitioner.




                                                   5